Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 01/20/2022 has been entered and considered by the examiner.

Drawings
The drawings filed on 03/02/2020, has been accepted for examination.  






 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morash (2017/0112505 A1).

As to claim 11, Morash teaches a robotic arm end effector (manipulatable arm 28 including effector 32, fig. 1-3; para [0029]; See - “As shown in FIG. 1, a surgical robotic system of a preferred embodiment may include a manipulatable arm 28 that carries a movable effector 32, and a counterbalanced Z-axis drive including a self-centering ball screw assembly 200. The counterbalanced Z-axis drive controls at least one of the manipulatable arm 28 or the movable effector 32." Note: The Applicant teaches the robotic arm end effector as the component at the end of the articulated arm (robotic arm end effector 24, fig. 1) which further includes the cutting tool later claimed. For purposes of this opinion, it has been understood that Morash more specifically labels the effector 32 as simply the cutting tool, but according to the interpretation by the Applicant, the end effector will be defined as the end portion of the articulated arm as a whole.) comprising:
a cutting tool (probe or surgical cutting tool 32, fig. 1-3; Note: Morash utilizes the number 32 to point out both a movable effector and a cutting tool.);
a drive mechanism (z-axis drive, fig. 1; para [0041]; See - "The Z-axis actuator of the first carriage 220 can be a linear direct drive actuator. The linear actuator (or drive motor) is configured to create a motion along a Z-axis. For example, the linear actuator can be configured to control a linear position of the manipulatable arm 28.") having a first actuator assembly (self centering ball screw assembly 200, fig. 1), said first actuator assembly configured to move the cutting tool in along a first linear path in a first direction (para [0038); See - “FIGS. 5A and 5B illustrate a preferred embodiment of a counter balanced Z-drive actuator including a self-centering ball screw assembly 200 for a surgical robotic system. The self-centering ball screw assembly includes a first carriage 220 configured to carry and support the manipulatable arm 28 and a Z-axis actuator (not shown) to drive the linear position of the manipulatable arm 28 along a Z-axis.") and further configured to move first counter mass (counter weight 240, fig. 5B) in along a second linear path which is parallel to the first linear path in a second direction opposite first direction (para [0021]; See - "The first carriage supports the manipulatable arm and has a Z-axis drive actuator that controls a vertical axis of motion (or vertical position) of at least one of the manipulatable arm and an effector mounted to the manipulatable arm. The second carriage supports a counter weight and moves in a direction opposite that first carriage when the Z-axis drive actuator is engaged. The counter weight is selected to balance a weight and/or load of the manipulatable arm."), but does not specifically teach wherein the figures include a laser head.
However, Morash does teach that the robotic arm and technology is compatible with many different forms of cutting tools, thus including a laser head (para [0090]; See - "Although discussed with respect to a surgical robotic system, a robot system as disclosed could be used for a variety of other computer-controlled precision tasks, including laser cutting, plasma cutting, additive fabrication (3D printing, laser printing), plotting/drawing, routing or milling with other rotary tools, pick-and-place for printed circuit assembly, part sorting or packaging, biomedical sample handling, automated laboratory experiments (precision dispensing of reagents), part assembly, welding, painting, polishing, etc.").
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a laser cutting tool as the laser head of Morash in order to have a robotic system capable of vibration mitigation while in use and cutting high precision cuts.

Claims 1, 5-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bossoni et al. (EP 2692481 A1 Applicant cited reference) in view of Nihei et al. (EP 1629950 B1, Applicant cited reference).

As to claim 1, Bossoni teaches a laser head (beam processing head 3, fig. 1-2; para [0066] (translation); See - "1, 2 and 3 show a first embodiment of a beam processing apparatus 100 with a first platform 1, with a second platform 2 movably mounted on the first platform 1 and with a shot-blasting head 3 held by the second platform 2 for processing one on a workpiece support 4 held workpiece 5 with a beam, in particular a laser beam or water jet.") coupled to a platform (platform 1, fig. 1-2) comprising: 
a coupler (platform 1, fig. 1-2) to support the connection of the laser head to a support;
a first actuator assembly (not separately numbered but see the left side actuator assembly including drive 41, fig. 1-2) coupled to the coupler (see fig. 1-2), said first actuator assembly having a first drive (first drive 41, fig. 1-2) coupled to the laser head (coupled via the first displacement element 21, fig. 1-2) and configured to move the laser head along a first path (para [0069] (translation); See - “The arrangement shown in FIG. 1 further comprises a first drive 41 which cooperates with the first displacement element 21 to move the first displacement element 21 relative to the first platform 1 along the first linear axis 11."), said first drive being coupled to a first counter mass (first counterweight 31, fig. 1-2) and being configured to move the first counter mass along a second path in a direction opposite the first path (para [0071] (translation); See - "The first drive 41, which drives the first displacement element 21 relative to the first platform 1, also cooperates with the first counterweight 31 to move the first counterweight 31 relative to the first platform 1 along the fifth linear axis 15. In this case, a first mechanical coupling mechanism 51 is connected between the first displacement element 21 and the first counterweight 31, which causes a simultaneous movement of the first displacement element 21 and the first counterweight 31 in mutually opposite directions when the first drive 41 is actuated."); and
a second actuator assembly (not separately numbered but see the right side actuator assembly including second drive 42, fig. 1-2) coupled to the coupler (see fig. 1-2), said second actuator assembly having a second drive (second drive 42, fig. 1-2) coupled to the laser head (coupled via the second displacement element 22, fig. 1-2) and configured to move the laser head along a third path in a third direction (para [0069] (translation); See - “A second drive 42 which is connected to the second displacement element 22 cooperates to move the second displacement element 22 relative to the first platform 1 along the second linear axis 12."), said second drive being coupled to a second counter mass (second counterweight 32, fig. 1-2) and being configured to move the second counter mass in along a fourth path and in a direction opposite the third direction (para [0072] (translation); See - “The second drive 42, which drives the second displacement element 22 relative to the first platform 1, also cooperates with the second counterweight 32 to move the second counterweight 32 relative to the first platform 1 along the sixth linear axis 16. Between the second displacement element 22 and the second counterweight 32, a second mechanical coupling mechanism 52 is connected, which causes a simultaneous movement of the second displacement element 22 and the second counterweight 32 in mutually opposite directions when the second drive 42 is actuated."). 
Bossoni fails to teach a robotic arm and wherein the laser head is coupled to the robotic arm.
However, in the art before the effective filing date of the claimed invention  Nihei teaches a robotic arm (laser processing robot 10 including manipulator 14, fig. 1) comprising a laser end effector (laser processing tool 18, fig. 1; para [0016]; See - “Referring to the drawings, Fig. 1 schematically shows the basic configuration of a laser processing robot 10 and a robot system 12, according to the present invention. The laser processing robot 10 includes a manipulator (or a robot mechanical section) 14 provided with a plurality of control axes, a controller 16 for controlling the operation of the manipulator 14, and a laser processing tool 18 attached to the distal end of the manipulator 14 to act as an end effector.").
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the laser head of Bossoni as a part of the robotic arm of Nihei in order to provide a means to accurately position the laser and mitigate potential vibrational issues which arise when a counter mass is not utilized. 

As to claim 5, Bossoni and Nihei together teach the robotic arm end effector according to claim 1, Bossoni further teaches wherein a mass of the first counter mass is or may be equal, or effectively equal, to a mass of the laser head (para [0039] (translation), See - “In principle, the counterweight does not have to be the same size as that of the displacement element with the shot-blasting head and the second platform. With a coupling, the sliding element moves half as far as a half as heavy counterweight, could also be achieved a mass balance. Such a variant has advantages due to the reduced overall mass of the system. "). 
As to claim 6, Bossoni and Nihei together teach the robotic arm end effector according to claim 1, Bossoni further teaches wherein the first and second paths are linear (see fig, 1-2). 

As to claim 7, Bossoni and Nihei together teach the robotic arm end effector according to claim 1, while Bossoni further teaches wherein the first drive is configured to move the laser head a first distance along the first path and the first drive is configured to move the first counter mass along the second path a distance at the same time (para [0072] (translation); See - “The second drive 42, which drives the second displacement element 22 relative to the first platform 1, also cooperates with the second counterweight 32 to move the second counterweight 32 relative to the first platform 1 along the sixth linear axis 16. Between the second displacement element 22 and the second counterweight 32, a second mechanical coupling mechanism 52 is connected, which causes a simultaneous movement of the second displacement element 22 and the second counterweight 32 in mutually opposite directions when the second drive 42 is actuated.").
Bossoni fails to specifically teach wherein the first counter mass travels along the second path the first distance.
However, it is well known that routine experimentation and various engineering design choices could have been used to have arrived at the use of the first counter mass traveling along the second path the first distance traveled by the laser head.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the first counter mass traveling along the second path the first distance traveled by the laser head in order to provide a simple gearing ratio and easy-to-understand mechanism set up.


As to claim 8, Bossoni and NIHEI together teach the robotic arm end effector according to claim 1, Bossoni further teaches but does not specifically state wherein the first drive is configured to move the laser head a first distance along the first path and the first drive is configured to move the first counter mass along the second path a second distance different than the first distance (para [0039] (translation); See - "In principle, the counterweight does not have to be the same size as that of the displacement element with the shot-blasting head and the second platform. With a coupling, the sliding element moves half as far as a half as heavy counterweight, could also be achieved a mass balance. Such a variant has advantages due to the reduced overall mass of the system.”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a larger counter mass in order to minimize the distance required to move the counter weight when the laser head is moved a first distance, thus minimizing the amount of space needed for the counter mass to translate. 

As to claim 9, Bossoni and NIHEI together teach the robotic arm end effector according to claim 1, but both fail to specifically teach wherein the laser head has a laser head center of gravity and the first counter mass has a first counter mass center of gravity, said laser head center of gravity and first counter mass center of gravity moving on a first motion plane when on the laser head is moving in the first path and the first counter mass is moving in the second path.
However, it is well known that routine experimentation and various engineering design choices could have been used to have arrived at the placement of the laser head center of gravity and the first counter mass center of gravity be such that when both center of gravities are moving they move on a first motion plane.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the two center of gravities being placed such that when moving they form a first motion plane in order to properly balance the laser head and to minimize the necessary counter mass needed. 
As to claim 10, Bossoni and NIHEI together teach the robotic arm end effector according to claim 1, Bossoni further teaches wherein the laser head has a beam direction, said first, second, third, and fourth paths are perpendicular to the beam direction (see fig. 1-2).
As to claim 11, Bossoni teaches an end effector (fig. 1-2; para [0066]) comprising:
a laser head (beam processing head 3, fig. 1-2; para [00GC) (translation); See - "1, 2 and 3 show a first embodiment of a beam processing apparatus 100 with a first platform 1, with a second platform 2 movably mounted on the first platform 1 and with a shot-blasting head 3 held by the second platform 2 for processing one on a workpiece support 4 held workpiece 5 with a beam, in particular a laser beam or water jet.") coupled to a platform (platform 1, fig. 1-2);
a drive mechanism (first drive 41, fig. 1-2) having a first actuator assembly (not separately numbered but see the left side actuator assembly including drive 41, fig. 1-2), said first actuator assembly configured to move the laser head in along a first linear path in a first direction (para [0069] (translation); See - "The arrangement shown in FIG. 1 further comprises a first drive 41 which cooperates with the first displacement element 21 to move the first displacement element 21 relative to the first platform 1 along the first linear axis 11.") and further configured to move first counter mass (first counterweight 31, fig. 1-2) in along a second linear path which is parallel to the first linear path in a second direction opposite first direction (para [0071] (translation); See - "The first drive 41, which drives the first displacement element 21 relative to the first platform 1, also cooperates with the first counterweight 31 to move the first counterweight 31 relative to the first platform 1 along the fifth linear axis 15. In this case, a first mechanical coupling mechanism 51 is connected between the first displacement element 21 and the first counterweight 31, which causes a simultaneous movement of the first displacement element 21 and the first counterweight 31 in mutually opposite directions when the first drive 41 is actuated."), but fails to teach a robotic arm and wherein the laser head is coupled to the robotic arm.
However, in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention NIHEI teaches a robotic arm (laser processing robot 10 including manipulator 14, fig. 1) comprising a laser end effector (laser processing tool 18, fig. 1; para [0016]; See - “Referring to the drawings, Fig. 1 schematically shows the basic configuration of a laser processing robot 10 and a robot system 12, according to the present invention. The laser processing robot 10 includes a manipulator (or a robot mechanical section) 14 provided with a plurality of control axes, a controller 16 for controlling the operation of the manipulator 14, and a laser processing tool 18 attached to the distal end of the manipulator 14 to act as an end effector.”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have utilized the laser head of Bossoni as a part of the robotic arm of Nihei in order to provide a means to accurately position the laser and mitigate potential vibrational issues which arise when a counter mass is not utilized.

As to claim 13, Bossoni and NIHEI together teach the robotic arm end effector according to claim 11, Bossoni teaches the robotic arm end effector further comprising a second actuator assembly (not separately numbered but see the right side actuator assembly including second drive 42, fig. 1-2) configured to move the laser head along a third linear path which is perpendicular to the first linear path (fig. 1-2; para [0069] (translation); See - “A second drive 42 which is connected to the second displacement element 22 cooperates to move the second displacement element 22 relative to the first platform 1 along the second linear axis 12."), said second actuator assembly being configured to move a second counter mass (second counterweight 32, fig. 1-2) along a fourth linear path which is parallel to the third linear path (para [0072] (translation); See - "The second drive 42, which drives the second displacement element 22 relative to the first platform 1, also cooperates with the second counterweight 32 to move the second counterweight 32 relative to the first platform 1 along the sixth linear axis 16. Between the second displacement element 22 and the second counterweight 32, a second mechanical coupling mechanism 52 is connected, which causes a simultaneous movement of the second displacement element 22 and the second counterweight 32 in mutually opposite directions when the second drive 42 is actuated."). 


As to claim 14, Bossoni and NIHEI together teach the robotic arm end effector according to claim 13, but both fail to specifically teach the robotic arm end effector further comprising a first side bearing disposed between the laser head and the first actuator assembly, said first side bearing configured to allow the laser head to move relative to the first actuator assembly in a direction perpendicular to the first linear path.
However, Bossoni does go on to teach an additional embodiment wherein an “inner Z-axis" is introduced (para [0100-0101] (translation); See - “This variant is therefore characterized in that the beam machining head 3 is movable relative to the first platform 1 along a linear axis, which is perpendicular to the first linear axis 11 and perpendicular to the second linear axis 12. As a result, an exact vertical fine adjustment of the beam machining head 3 relative to the underlying work piece.”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed inventionto have utilized a side bearing as a part of the “inner Z-axis” of Bossoni in order to provide the proper mechanisms to allow for the vertical fine adjustment of the beam machine head as taught. 

As to claim 15, Bossoni and NIHEI together teach the robotic arm end effector according to claim 14, but both fail to specifically teach wherein the laser head has a laser head center of gravity and the first and second counter masses have a first and second counter mass center of gravities, said laser head center of gravity and first and second counter mass center of gravities move on a first motion plane when on the laser head is moving in the first direction and the first counter mass is moving in the second direction.
However, it is well known that routine experimentation and various engineering design choices could have been used to have arrived at the placement of the laser head center of gravity and the first and second counter masses center of gravity be such that when all center of gravities are moving they move on a first motion plane.

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the three center of gravities being placed such that when moving they form a first motion plane in order to properly balance the laser head and to minimize the necessary counter mass needed. 

As to claim 16, Bossoni and NIHEI together teach the robotic arm end effector according to claim 14, but both fail to specifically teach the robotic arm end effector further comprising a second side bearing disposed between the laser head and the second actuator assembly, said second side bearing configured to allow the laser head to move relative to the second actuator assembly in a direction perpendicular to the third linear path. 
However, Bossoni does go on to teach an additional embodiment wherein an "inner Z-axis” is introduced (para [0100-0101] (translation); See - "This variant is therefore characterized in that the beam machining head 3 is movable relative to the first platform 1 along a linear axis, which is perpendicular to the first linear axis 11 and perpendicular to the second linear axis 12. As a result, an exact vertical fine adjustment of the beam machining head 3 relative to the underlying workpiece. ").
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a side bearing as a part of the “inner Z-axis” of Bossoni in order to provide the proper mechanisms to allow for the vertical fine adjustment of the beam machine head as taught. 

As to claim 17, Bossoni and NIHEI together teach the robotic arm end effector according to claim 13, NIHEI further teaches a controller (controller 16, para [0016]; See - "The laser processing robot 10 includes a manipulator (or a robot mechanical section) 14 provided with a plurality of control axes, a controller 16 for controlling the operation of the manipulator 14, and a laser processing tool 18 attached to the distal end of the manipulator 14 to act as an end effector. The robot system 12 is composed by adding a laser oscillator 20 to the laser processing robot 10.").
 Bossoni fails to specifically teach the controller moving the laser head in a circular path.
However, it is well known that routine experimentation and various engineering design choices could have been used to have arrived at the use of the controller to apply a signal to the first and the second actuator assemblies to move the laser head in a circular path.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the controller of NIHEI as the controller of Bossoni's actuator assemblies in order to move the laser head in a circular path which is necessary to properly cut many of the product designs.
As to claim 18, Bossoni and NIHEI together teach the robotic arm end effector according to claim 16, Bossoni further teaches wherein the laser head has a beam direction, said first, second, third, and fourth paths are perpendicular to the beam direction (see fig. 1-2). 

Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over Morash (2017/0112505 A1, Applicant cited reference) in view of Yoon (2017/0225327 A1, Applicant cited reference).

As to claim 12, Morash teaches the robotic arm end effector according to claim 11, while Morash teaches the first actuator assembly is one of a ball screw drive, a rack and pinion (ball screw, fig. 6A; para [0048]; See - "Referring to FIG. 6A, a first conventional ball screw includes a screw shaft 110, a ball nut 120 rotatably sleeved on the screw shaft 110, a plurality of bearing balls 130 disposed between the screw shaft 110 and the ball nut 120, and scrapers 140.").
Morash fails to teach wherein the drive mechanism comprises a stepper motor.
However, in the art, YOON teaches a robotic arm mechanism comprising stepper motors to actuate the movement of the arm (stepping motor 31a, fig. 1 & 4; para [0034-0049]; See - "The motor driver 31b generates a pulse (hereinafter, referred to as a ‘stepping pulse’) in response to the pulse control signal from the motor control section 43. The stepping motor 31a rotates according to the stepping pulse generated by the motor driver 31b. When the stepping motor 31a rotates, Thereby the joint J1, which is connected to the stepping motor 31a directly or indirectly via a belt and a gear, is driven.").
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a stepper motor for the drive mechanism of MORASH in order to allow for incremental steps to be analyzed and more accurately controlled, thus allowing for accurate movement of the laser head in either direction.

Claims 19, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bossoni et al. (EP 2692481 A1 Applicant cited reference) in view of Mauletti (EP 0658405 B1, Applicant cited reference).


As to claim 19, Bossoni teaches a system (fig. 1-2) comprising:  
a first actuator assembly (not separately numbered but see the left side actuator assembly including drive 41, fig. 1-2) coupled to a coupling (platform 1, fig. 1-2), said first actuator assembly disposed between a laser head (beam processing head 3, fig. 1-2; para (0066) (translation); See -"1, 2 and 3 show a first embodiment of a beam processing apparatus 100 with a first platform 1, with a second platform 2 movably mounted on the first platform 1 and with a shot-blasting head 3 held by the second platform 2 for processing one on a workpiece support 4 held workpiece 5 with a beam, in particular a laser beam or water jet.") and an end having a first linear drive (first drive 41, fig. 1-2; para [0029] (translation); See - "Alternatively, the first drive and / or the second drive is a linear drive. Linear actuators make it possible to arrange them not only on the first platform but also on other moving components, such as on a sliding element or on a counterweight.") configured to move the laser head along a first path (para [0069] (translation); See - "The arrangement shown in FIG. 1 further comprises a first drive 41 which cooperates with the first displacement element 21 to move the first displacement element 21 relative to the first platform 1 along the first linear axis 11."), said first linear drive being coupled to a first counter mass (first counterweight 31, fig. 1-2) and being configured to move the first counter mass along a second path in a direction opposite the first path (para [0071] (translation); See - "The first drive 41, which drives the first displacement element 21 relative to the first platform 1, also cooperates with the first counterweight 31 to move the first counterweight 31 relative to the first platform 1 along the fifth linear axis 15. In this case, a first mechanical coupling mechanism 51 is connected between the first displacement element 21 and the first counterweight 31, which causes a simultaneous movement of the first displacement element 21 and the first counterweight 31 in mutually opposite directions when the first drive 41 is actuated."); and
a second actuator assembly (not separately numbered but see the right side actuator assembly including second drive 42, fig. 1-2), said second actuator assembly having a second linear drive (second drive 42, fig. 1-2) coupled to the laser head (coupled via the second displacement element 22, fig. 1-2) and configured to move the laser head along a third path in a third direction (para [0069] (translation); See - "A second drive 42 which is connected to the second displacement element 22 cooperates to move the second displacement element 22 relative to the first platform 1 along the second linear axis 12."), said second linear drive being coupled to a second counter mass (second counterweight 32, fig. 1-2) and being configured to move the second counter mass in along a fourth path and in a direction opposite the third direction (para [0072] (translation); See - "The second drive 42, which drives the second displacement element 22 relative to the first platform 1, also cooperates with the second counterweight 32 to move the second counterweight 32 relative to the first platform 1 along the sixth linear axis 16. Between the second displacement element 22 and the second counterweight 32, a second mechanical coupling mechanism 52 is connected, which causes a simultaneous movement of the second displacement element 22 and the second counterweight 32 in mutually opposite directions when the second drive 42 is actuated."), but fails to teach a robotic arm having ground, a first arm having a first end coupled to the ground with a coupling allowing at least two axis of rotation and a second end, a second arm having a third end coupled to the second end with a coupling allowing at least two axis of rotation and a fourth end, said robotic arm having a resonant frequency and amplitude; and an end effector for a laser head coupled to a fourth end.
However, in the art, MAULETTI teaches a robotic arm (robot, fig. 1; col. 2, In 6-9; See - "With reference to figure 1, the arched arrows respectively indicated by 1, 2, 3, 4, 5 and 6 designate the sixth articulation axes of the robot.") having ground (robot foot 17, fig. 1), a first arm (arm 10, fig. 1) having a first end coupled to the ground with a coupling (articulated element/ body 20, fig. 1) allowing at least two axis of rotation (axis 1 and 2, fig. 1; col. 2, in 6-14; See - "With reference to figure 1, the arched arrows respectively indicated by 1, 2, 3, 4,5 and 6 designate the sixth articulation axes of the robot. The latter is generally designated by reference numeral 7 and comprises a lower base 8 on which a column 9 is rotatably mounted around the vertical axis 1. Column 9 on its turn rotatably supports an arm 10 around the horizontal axis 2.) and a second end (not separately numbered but is the portion of the arm farthest away from the base, fig. 1), a second arm (fore-arm/stem 12, fig. 1) having a third end coupled to the second end with a coupling (structure 11 and lid 50; fig. 1) allowing at least two axis of rotation (col. 2, In 14-19; See - "The arm 10 on its turn rotatably supports the structure 11 of a fore-arm around the horizontal axis 3. The fore-arm is extended by a stem 12 which is rotatably supported by the structure 11 around the axis 4 of the robot, coincident with the longitudinal axis of the fore-arm 11.") and a fourth end (fig. 1), said robotic arm having a resonant frequency and amplitude (Note - Though not specifically taught, it is inherent that the controls of a robotic arm will have a resonant frequency and amplitude.). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the robotic arm of MAULETTI with the laser head of Bossoni in order to provide a means to accurately position the laser and mitigate potential vibrational issues which arise when a counter mass is not utilized. 

As to claim 21, Bossoni and MAULETTI together teach the robotic system according to claim 19, Bossoni further teaches wherein the first and second counter masses each may have a mass that is equal, or effectively equal, to a mass of the laser head (para [0039] (translation); See - “In principle, the counterweight does not have to be the same size as that of the displacement element with the shot-blasting head and the second platform. With a coupling, the sliding element moves half as far as a half as heavy counterweight, could also be achieved a mass balance. Such a variant has advantages due to the reduced overall mass of the system. "). 
As to claim 22, Bossoni and MAULETTI together teach the robotic system according to claim 19, Bossoni further teaches wherein the first and second paths are linear (see fig. 1-2). 

As to claim 23, Bossoni and MAULETTI together teach the robotic system according to claim 19, Bossoni further suggests wherein the first linear drive is configured to move the laser head a first distance along the first path and the first linear drive is configured to move the first counter mass along the second path the second distance different than the first distance (para [0039] (translation); See - “In principle, the counterweight does not have to be the same size as that of the displacement element with the shot-blasting head and the second platform. With a coupling, the sliding element moves half as far as a half as heavy counterweight, could also be achieved a mass balance. Such a variant has advantages due to the reduced overall mass of the system.").
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a larger counter mass in order to minimize the distance required to move the counter weight when the laser head is moved a first distance, thus minimizing the amount of space needed for the counter mass to translate. 

As to claim 25, Bossoni and MAULETTI together teach the robotic system according to claim 19, but both fail to specifically teach wherein the first and second actuator assemblies can be engaged simultaneously to move the laser head in a curvilinear path.
However, it is well known that routine experimentation and various engineering design choices could have been used to have arrived at the actuation of both actuators in order to have a curvilinear path produced.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the use of both actuator assemblies simultaneously in order to have the ability to produce cut designs other than straight line designs. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bossoni et al. (EP 2692481 A1 Applicant cited reference) in view of Nihei et al. (EP 1629950 B1, Applicant cited reference), and further in view of Yoon (2017/0225327 A1, Applicant cited reference).

As to claim 4, Bossoni and Nihei together teach the robotic arm end effector according to claim 1, while Bossoni teaches wherein the first and second drives comprise torque motors (para [0073] (translation); See - "The drives 41, 42 are rotary actuators, torque motors.
Both drives 41, 42 are seated on the first platform 1, i. the axes of rotation of the rotary drives are stationary with respect to the first platform. 1 The first platform 1, the second platform 2, the first and second displacement elements 21, 22 and the first and second drives 41, 42 together form a parallel kinematic system."), Bossoni fails to teach wherein the first and second drives comprise stepper motors.
However, in the art, Yoon teaches a robotic arm mechanism comprising stepper motors to actuate the movement of the arm (stepping motor 31a, fig. 1 & 4; para [0034-0049]; See - "The motor driver 31b generates a pulse (hereinafter, referred to as a ‘stepping pulse’) in response to the pulse control signal from the motor control section 43. The stepping motor 31a rotates according to the stepping pulse generated by the motor driver 31b. When the stepping motor 31a rotates, Thereby the joint J1, which is connected to the stepping motor 31a directly or indirectly via a belt and a gear, is driven.").
Accordingly, it would have been obvious to a person having ordinary skill in the art to have utilized a stepper motor for the first and second drives of Bossoni in order to allow for incremental steps to be analyzed and more accurately controlled, thus allowing for accurate movement of the laser head in either direction.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bossoni et al. (EP 2692481 A1 Applicant cited reference) in view of MAULETTI (EP 0658405 A1, Applicant cited reference), and further in view of Yoon (2017/0225327 A1, Applicant cited reference).


As to claim 20, Bossoni and MAULETTI together teach the robotic system according to claim 19. While Bossoni teaches an embodiment wherein the first and second actuator assemblies comprise a ball-screw coupling mechanism (para [0050] (translation); See - "Preferably, the first coupling mechanism of a rotatable threaded spindle, in particular a ball screw, with two mutually opposing thread pitch having portions formed, wherein the first displacement element is connected to one of the two sections of the threaded spindle and the first counterweight is connected to the other portion of the threaded spindle, and / or the second coupling mechanism is formed from a rotatable threaded spindle, in particular a ball screw, with two mutually opposing thread pitch having portions, wherein the second displacement element is connected to one of the two sections of the threaded spindle and the second counterweight is connected to the other portion of the threaded spindle."), both Bossoni and MAULETTI fail to teach wherein the first and second actuator assemblies comprise stepper motors.
However, in the art, Yoon teaches a robotic arm mechanism comprising stepper motors to actuate the movement of the arm (stepping motor 31a, fig. 1 & 4; para [0034-0049]; See - "The motor driver 31b generates a pulse (hereinafter, referred to as a ‘stepping pulse’) in response to the pulse control signal from the motor control section 43. The stepping motor 31a rotates according to the stepping pulse generated by the motor driver 31b. When the stepping motor 31a rotates, Thereby the joint J1, which is connected to the stepping motor 31a directly or indirectly via a belt and a gear, is driven.").
Accordingly, it would have been obvious to a person having ordinary skill in the art to have utilized a stepper motor for the first and second actuator assemblies of Bossoni in order to allow for incremental steps to be analyzed and more accurately controlled, thus allowing for accurate movement of the laser head in either direction. 


Allowable Subject Matter
Claims 2-3 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the first drive comprises first and second linear actuators, in combination with the rest of the limitations of the claim.  Claim 3 is allowable by virtue of its dependency.  
As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the first and second actuators are variable speed actuators. in combination with the rest of the limitations of the claim. 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art robotic system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886